Exhibit 10.7 Stock Purchase Agreement dated as of October 29, 2009 between the Company and Owen Jones STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) is signed on the date(s) set forth in the signature block below with the intention that it be effective as of October 29, 2009 (“Effective Date”) between Owen L.J. Jones, an individual residing at 309 - 9th Avenue, New Westminster, BC, V3C 2A2 CANADA (“Purchaser”), and Braintech, Inc., a Nevada corporation with its principal offices at 1750 Tysons Boulevard, Suite 350,
